—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about August 5, 1994, which, upon a partial grant of plaintiff’s motion, declared that the judgment in the parties’ matrimonial action is a final and binding one and that attorney’s fees would not be awarded to either party or any attorney in the action, unanimously affirmed, with costs.
The IAS Court appropriately determined that the parties’ New York judgment of divorce is final and binding. While the claim for expert and counsel fees was previously severed, a severed cause of action does not impair the finality of the remaining judgment (Scarab Equities Corp. v 684 Owners Corp., 216 AD2d 43; Grullon v Servair, Inc., 121 AD2d 502, lv denied *23469 NY2d 608). In any event, in the interim, plaintiff had waived her right to expert and counsel fees, and the court properly declared the issue closed. We have considered defendant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.